Citation Nr: 0713159	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  05-24 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether the veteran filed a timely Notice of Disagreement 
(NOD) with the December 2003 decisional letter on the issue 
of adding dependents to his award.

2. Whether there was clear and unmistakable error (CUE) in a 
December 2003 decisional letter, for purposes of establishing 
an effective date earlier than August 1, 2002 for the payment 
of additional monthly compensation for a dependent spouse. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1951 to October 1952.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2005 
decisional letter of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO), finding his NOD with a 
decision letter assigning August 1, 2003 as the effective 
date for payment of additional monthly compensation for a 
dependent was untimely, and that he was not entitled to an 
earlier effective date.  A July 2005 DRO decision, via a 
statement of the case (SOC), granted an earlier effective 
date of August 1, 2002, and continued denial of an effective 
date prior to that date.  The veteran has continued to 
express dissatisfaction with the effective date assigned; 
hence, the claim remains on appeal.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  


FINDINGS OF FACT

1. A December 1952 rating decision granted the veteran VA 
disability compensation benefits at the rate of 40 percent.

2. Effective October 1, 1978, Public Law 95-479 amended 
38 U.S.C.A. § 315 (now numbered 38 U.S.C.A. § 1115) to 
provide additional compensation for dependents for any 
veteran with service-connected disabilities rated not less 
than 30 percent. 

3. The veteran did not file a claim requesting that his 
dependent spouse be added to his compensation award until 
July 2003.

4. A notification letter accompanying a December 2003 rating 
decision notified the veteran he was being paid as a veteran 
with one dependent, effective from July 31, 2003; a notice of 
appellate rights was attached.

5. In a statement received by VA in March 2005, the veteran 
indicated that he disagreed with the effective date assigned 
for the addition of his spouse as a dependent.
6. A July 2005 statement of the case (SOC) granted the 
veteran an effective date of August 1, 2002 for additional 
monthly compensation for a dependent.

7. It is not shown that the correct facts were not before VA 
in the December 2003 decisional letter; while governing 
statutory and regulatory provisions were initially 
misapplied, the incorrectly applied, the DRO decision in a 
July 2005 SOC assigning August 1, 2002 as the effective date 
for payment of additional monthly compensation for a 
dependent corrected the error.  


CONCLUSIONS OF LAW

1. The veteran did not timely file a NOD with the December 
2003 decisional letter assigning an effective date for the 
award of additional monthly compensation for a dependent 
spouse.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.160, 20.200, 20.201, 20.302 (2006).

2. An error in the application of governing statute and 
regulation allowing payment of the benefit for a one year 
period prior to receipt of application has been corrected; 
there was no further CUE in the December 2003 decisional 
letter and an effective date prior to August 1, 2002 for the 
award of additional monthly compensation for a dependent 
spouse is denied.  38 U.S.C.A. §§ 5109A, 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), does 
not apply in the instant case.  The issues before the Board 
are whether the veteran timely filed a NOD and whether there 
was CUE in the December 2003 rating decision.  Regarding the 
issue of the NOD's timeliness, the facts are not in dispute 
and the Board's review is limited to interpreting the 
pertinent law and regulations.  The U. S. Court of Appeals 
for Veterans Claims (Court) has held that when the 
interpretation of a statute is dispositive of the issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231- 32 (2000).  With respect to the 
allegations of CUE, the Court has held that the VCAA does not 
apply to CUE cases.  Livesay v. Principi, 15 Vet. App. 165 
(2001).  Hence, a lengthy discussion of the impact of the 
VCAA on these claims is not necessary.  

B.	Factual Background

A December 1952 rating decision granted the veteran service 
connection for rheumatoid arthritis of both knees and hands, 
rated 40 percent, and for a healed fracture, left scapoid 
bone, rated noncompensable; both effective from October 17, 
1952.

In January 1954, the veteran submitted VA Form 686c, 
Declaration of Marital Status, and a marriage certificate 
showing he was married to D. D. H. E. on July [redacted], 1951.  He 
also submitted a birth certificate showing the birth of his 
daughter, S. D. E., on September [redacted], 1953.

Effective October 1, 1978, Public Law 95-479 amended 
38 U.S.C.§ 315 (now renumbered 38 U.S.C.A. § 1115) to provide 
additional compensation for dependents for any veteran with 
service-connected disabilities rated not less than 30 
percent.  

In July 2003, the veteran filed a claim for increase of his 
service-connected rheumatoid arthritis.  In conjunction with 
this claim, he submitted VA Form 21-686c, Declaration of 
Marital Status, and a marriage certificate showing he 
remained married to D. D. H. E.

A December 18, 2003 letter notified him of the decision 
regarding his claim and that VA was paying him an additional 
amount for his dependent spouse, effective from July [redacted], 
2003; a notice of appellate rights was attached.  
In October 2004 and January 2005 statements, the veteran 
requested complete copies of his VA claims file.

In a statement received by VA on March 7, 2005, the veteran 
stated he disagreed with the effective date assigned for the 
addition of his spouse as his dependent.  He indicated VA had 
an existing Form 686c from 1954 that showed he was married 
with one child and that it was CUE that he was not given 
compensation in 1954 for his wife and his daughter, until she 
reached age 18.  

A July 2005 decisional letter informed the veteran that an 
earlier effective date of July 29, 2002 had been granted for 
the payment of additional monthly compensation for his 
dependent spouse.

C.	Legal Criteria and Analysis

Timeliness of NOD

The veteran alleges that his March 2005 statement disagreeing 
with the effective date assigned for the addition of his wife 
as a dependent was a timely NOD with the December 2003 rating 
decision.

A claimant has one year from the date VA mails notice of a 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.201, 20.302(a).  While special wording is not required, a 
NOD must be in terms that can be reasonably construed as 
disagreement with a determination and a desire for appellate 
review.  38 C.F.R. § 20.201.  

The RO notified the veteran of its decision awarding him 
additional monthly compensation for dependents payable 
effective August 1, 2003 and of his appellate rights in a 
letter dated December 18, 2003.  Hence, he had until December 
18, 2004 to file a notice of disagreement with the December 
2003 rating decision.  The record contains an October 2004 
statement from the veteran requesting copies of his claims 
file; however, this statement does not mention the December 
2003 rating decision and does not indicate any disagreement 
with a decision issued by the RO or express a desire for 
appellate review.  The first statement from the veteran in 
the file indicating disagreement with the effective date 
assigned for the addition of a dependent was received by the 
RO in March 2005, which was several months after the one year 
time to appeal had expired.  Therefore, the veteran's NOD was 
not timely and the December 2003 rating decision is final.  
38 U.S.C.A. § 7105.

Effective Date

As the veteran's March 2005 NOD was not timely filed, the RO 
treated this statement as a "freestanding claim" for an 
earlier effective date for the award of additional disability 
compensation for a dependent spouse.  Recent case law has 
emphasized that once there is a relevant final decision on an 
issue, there cannot be a "freestanding claim" for an 
earlier effective date, unless it is a request for revision 
based on CUE in prior rating decisions.  Rudd v. Nicholson, 
20 Vet. App. 296 (2006).  Here, the veteran's claim for an 
earlier effective date specifically argues that there was CUE 
in the December 2003 rating decision, and that revision of 
that decision based on CUE would entitle him to an effective 
date of October 1, 1978.  Hence, the instant claim must be 
addressed based on the merits of the CUE allegations.

An unappealed rating decision is final and binding based on 
the evidence of record at the time of such decision in the 
absence of CUE in the decision.  Where evidence establishes 
CUE in a prior decision, the decision will be reversed or 
amended.  38 U.S.C.A. §§ 5109A, 7105(c); 38 C.F.R. 
§ 3.105(a).  

The Court has held that for there to be a valid claim of CUE 
either the correct facts, as they were known at that time, 
were not before the adjudicator or the legal provisions 
effective at that time were improperly applied; a mere 
difference of opinion in the outcome of the adjudication does 
not provide a basis to find that VA committed error during 
the adjudication process.  See Russell v. Principi, 3 Vet. 
App. 310 (1992) (en banc).  The Court has stated that CUE is 
the type of error which is "undebatable, so that it can be 
said that reasonable minds could only so conclude that the 
original decision was fatally flawed at the time it was 
made."  Id. at 313-14.  Therefore, in order for the 
veteran's claim to succeed, it must be shown that either the 
facts or law compelled a substantially different conclusion.  
Id. at 313.

In Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a breach of a duty to assist 
cannot constitute CUE and that "grave procedural error" 
does not render a decision of VA non-final.  The Federal 
Circuit, citing Caffrey v. Brown, 6 Vet. App. 377 (1994), 
also noted that a CUE claim is an attack on a prior judgment 
that asserts an incorrect application of law or fact, and 
that an incomplete record, factually correct in all other 
respects, is not CUE.  Id. at 1346.  

The issue of whether the veteran is entitled to an earlier 
effective date for the award of additional monthly 
compensation for a dependent spouse involves a liberalizing 
law.  Effective October 1, 1978, the Veterans Disability 
Compensation and Survivors' Benefits Act of 1978 provided 
payment of additional compensation for dependents of veterans 
whose service-connected disabilities were evaluated as 30 
percent or more disabling.  Pub. L. No. 95-479, § 102(b), 92 
Stat. 1560, 1562 (1978) (hereinafter Pub. L. 95-479).

If the payment of additional compensation is due to a change 
in the law or an administrative issue, the effective date of 
the increase shall be fixed in accordance with the facts, but 
shall not be earlier than the date of the change in the law.  
In no event shall the increase be retroactive for more than 
one year from the date of application for the increase or the 
date of administrative determination, whichever is earlier.  
See 38 U.S.C.A. § 5110(g).  If a claim is reviewed by VA on 
its own initiative or at the request of the veteran within 
one year from the effective date of the liberalizing law, 
then benefits may be authorized from the effective date of 
the law.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed by 
VA on its own initiative more than one year after the 
effective date of the law, then benefits may be authorized 
for a period of one year prior to the date of administrative 
determination of entitlement.  38 C.F.R. § 3.114(a)(2).  If a 
claim is reviewed at the claimant's request more than a year 
after the effective date of the law, benefits may be 
authorized for one year prior to the date of receipt of the 
request.  38 C.F.R. § 3.114(a)(3).

Because the Statute and Regulation governing effective dates 
of awards authorize a grant for a one year period retroactive 
from the date of application where an award is pursuant to 
liberalizing law, and the December 2003 decision letter 
granted additional monthly compensation for the veteran's 
dependent spouse only from the date of his application [first 
day of the month following], the effective date for this 
benefits initially assigned by the RO was clearly and 
unmistakably erroneous.  The July 2005 DRO decision 
recognized this error, and corrected it by assigning an 
earlier effective date of July 29, 2002 [payable from August 
1, 2002].  Consequently, the question before the Board is 
whether there was any further CUE in the December 2003 
decision letter which would warrant assignment of an 
effective date prior to August 1, 2002.

The veteran contends that it was CUE for the RO not to give 
him an effective date from October 1, 1978, the effective 
date of Public Law 95-479, since he had notified VA of his 
marriage in January 1954 and VA throughout had the evidence 
necessary to grant him dependents' benefits from the 
effective date of the liberalizing law.  He also alleges VA 
has a duty to infer all claims that are suggested by record, 
and that he was denied due process and a right to notice 
because he was not informed of the liberalizing law in 1978.

The veteran's allegations that the December 2003 rating 
decision contained CUE because the RO did not make the 
addition of a dependency allowance retroactive  further to 
the effective date of Public Law 95-479 lacks legal merit.  
38 C.F.R. § 3.114 provides that one year prior to the date of 
application is the earliest effective date allowed where an 
application for dependency status is received more than one 
year after a liberalizing law becomes effective.  There is no 
evidence the veteran applied for dependency status prior to 
July 2003, and he does not claim otherwise.  Since the law 
went into effect in October 1978 and the veteran did not file 
a claim for dependency status until July 2003, 38 C.F.R. 
§ 3.114 precludes granting him an effective date pursuant to 
Public Law 95-479 prior to August 1, 2002.  Hence, there was 
no error of law or fact in the decision to grant him an 
effective date from August 1, 2002 for the addition of his 
spouse as a dependent.  

To the extent the veteran appears to also be alleging that it 
was CUE for the RO not to notify him in 1978 that he was 
entitled to additional benefits because of a liberalizing law 
and that he was denied due process as a result, this claim 
does not specifically allege error in the December 2003 
rating decision; however, in an effort to fully and 
sympathetically address the veteran's claim, the Board will 
address this argument.  

DVB Circular 21-78-10, issued in 1978, and providing guidance 
for the implementation of Public Law 95-479, stipulated that 
a preprinted computer letter would be sent as soon as 
possible (probably in mid-November 1978) to all veterans in 
receipt of compensation from 30 percent to 49 percent.  That 
letter advised that the new law provided compensation on 
account of a spouse, child or dependent for veterans having 
service-connected disability of 30 percent or more, and that 
if the claim for those benefits and necessary supporting 
evidence were received before October 1, 1979, the increased 
compensation for dependents would be effective from October 
1, 1978.  Otherwise, the increased compensation would be 
available from the date of receipt of the evidence.  The 
reverse side of the letter contained a preprinted form which 
could be completed and returned to the RO.  The Board 
recognizes that there is no copy of this letter in the 
veteran's file.  Notably, his claims file also does not 
contain any indication that this letter was returned as 
undelivered.  The Court has held that neither Public Law 95-
479 nor 38 U.S.C.A. § 1115 created a duty to notify potential 
beneficiaries of the change in the law regarding additional 
compensation benefits for dependents where a veteran's 
combined service-connected disability rating was 30 percent.  
Gold v. Brown, 7 Vet. App. 315, 318-19 (1995).  
Significantly, the veteran's January 1954 686c was submitted 
when the rating for the veteran's service connected 
disability did not create eligibility for additional 
compensation for a dependent.  Once the liberalizing law 
became effective, the RO did not have a duty to review his 
claims file to determine whether the evidence showed he was 
already eligible under the liberalizing law.  Moreover, even 
if such a duty did exist, the Court has held that grave 
procedural error and a failure of the duty to assist cannot 
rise to the level of CUE.  See Cook, 318 F.3d at 1345-47.

Hence, the December 2003 decisional letter, as amended by the 
July 2005 decisional letter, was entirely consistent with, 
and supported by, the evidence of record; was in accordance 
with governing law and regulations; and did not involve CUE.  
Consequently, revision of this decision is not warranted, and 
an earlier effective date for additional monthly compensation 
for a dependent spouse is not warranted.


ORDER

The appeal to establish that a March 2005 NOD with the 
December 2003 decisional letter was timely submitted is 
denied.

The appeal to establish CUE in a December 2003 decisional 
letter, for the purpose of establishing entitlement to an 
effective date prior to August 1, 2002 for additional monthly 
compensation for a dependent spouse is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


